DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 in relating to the amended limitations have been considered. Please see the newly cited columns and lines below. Bhattacharjya discloses in figs. 14-17: risk value table: level 0: no risk value in this message …level 9: an accident is predicted, accident mitigation should automatically engage immediately; level 10: an accident has just occurred (any vehicle), or air bags have deployed, and sub-risk value, e.g., extremely hazardous driving condition such as dense fog/icy road thus, the risk level is highest 5; para. 78-79: tracks responses to survey, use a set of aggregation rules to place a greater importance on a particular expert opinion; para. 559: emergency vehicles have slightly different rules. The cited references does teach the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjya et al. (US 20110153383) in view of Rubin et al. (US 20190342859).
As per claims 1, 8, 15, Bhattacharjya teaches
a method for automatically prioritizing data for processing based on a prioritization derived from responses to computer-generated surveys (fig. 6: survey generator; para. 6: generating a customized survey to elicit risk information for a risk node based upon the role and the user, wherein an order of questions in the customized survey presented to the user is determined by an ordering criteria; para. 78-79: the aggregation module aggregates the "survey results" collected from the different experts for each risk node. The aggregation module may use a weighting system or a set of aggregation rules to place a greater importance/prioritization on a particular expert's opinion); 
the method comprising: in response to receiving structured and unstructured data, detecting and extracting, by a computer, time sensitive attributes associated with the structured and unstructured data, wherein the time sensitive attributes comprise data elements associated with the structured and unstructured data (para. 7-8: "elicitation of risk information" and "eliciting risk information" from an expert is achieved by questioning the expert about a risk event. An expert is a person who has a special skill, knowledge or experience in a particular field generate a risk analysis report based on the collected results, identifying and quantifying a risk is also provided; para. 17-18: eliciting and aggregating risk information from an expert, collecting results of the customized survey from the user, and generating a risk analysis report based on the collected results, "elicitation of risk information" and "eliciting risk information" from an expert is achieved by questioning the expert about a risk event; figs. 4-5: unstructured questions and table/structured data; para. 64, 67: aggregation and weighting rules for expert opinions have received ample review in the decision analysis literature; para. 21-23;
generating, by the computer, a survey based on the extracted time sensitive attributes, and presenting the computer-generated survey for determining a priority level for the extracted time sensitive attributes (para. 17: generate a customized survey based upon the role and the user, publish the customized survey to the user, collect results of the customized survey from the user, and generate a risk analysis report based on the collected results; para. 25: the present invention utilizes a novel system and method for eliciting information from an expert. The method efficiently gathers information from experts about various risk nodes… expert opinion is collected through a series of computer-generated surveys. A survey or questionnaire, such as shown in FIG. 4, is generated for each risk node and presented to an expert. A survey presented to an expert in the field of earthquakes, i.e., a seismologist… the answers or inputs to the survey questions are discrete values such as "5" and probabilistic values such as "10%" or "0.1". However, it is understood that non-numerical answers to survey questions such as "yes" or "no" are also possible; para. 28-30: survey questions are presented to an expert in a predefined order, e.g., a sequential order. The expert opinions are elicited through the use of a survey presented via a GUI); 
based on feedback from the computer-generated and presented survey, generating and updating, by the computer, prioritization rules to govern processing based on priority for the extracted time sensitive attributes, wherein generating and updating prioritization rules further comprises aggregating the feedback received in response to the computer-generated and presented survey (fig. 6: QnA template 608, surveys: 618, elicitation aggregator for survey results, aggregated survey results, analyzer sensitivity simulation etc.; col. 7-8: generate a customized survey based upon the role and the user, publish the customized survey to the user, collect results of the customized survey from the user, and generate a risk analysis report based on the collected results; para. 40: after elicitation of the I node, the set K is updated to include the node i; para. 66: expert opinions are aggregated; para. 78-79: tracks responses to survey, use a set of aggregation rules to place a greater importance on a particular expert opinion.)
	Bhattacharjya does not explicitly mention the limitation a prioritization database table.
	Rubin teaches 
based on feedback from the computer-generated and presented survey, generating and updating, by the computer, a prioritization database table and prioritization rules to govern processing based on priority for the extracted time sensitive attributes, wherein generating and updating the prioritization database table and prioritization rules further comprises aggregating the feedback received in response to the computer-generated and presented survey (para. 302, 403-404: computation of risk for every message is an important embodiment. The ideal risk value is an integer in a fixed range, say zero to ten; figs. 14-17: risk value table: level 0: no risk value in this message …level 9: an accident is predicted, accident mitigation should automatically engage immediately; level 10: an accident has just occurred (any vehicle), or air bags have deployed, and sub-risk value, e.g., extremely hazardous driving condition such as dense fog/icy road thus, the risk level is highest 5; para. 559: emergency vehicles have slightly different rules; para. 914-917: use of focus groups to assign sub-risk values, e.g., use of traffic-condition or weather or road condition sensitive tables in sub-risk values etc.); 
and using the aggregated feedback to determine the priority level for a time sensitive attribute associated with the extracted time sensitive attributes and establish the prioritization rules for processing (para. 302, 403-404: computation of risk for every message is an important embodiment. The ideal risk value is an integer in a fixed range, say zero to ten; figs. 14-17: risk value table: level 0: no risk value in this message ... level 9: an accident is predicted, accident mitigation should automatically engage immediately; level 10: an accident has just occurred (any vehicle), or air bags have deployed, and sub-risk value, e.g., extremely hazardous driving condition such as dense fog/icy road thus, the risk level is highest 5; para. 446, 559: emergency vehicles have slightly different rules; para. 914-921: use of focus groups to assign sub-risk values, e.g., use of traffic-condition or weather or road condition sensitive tables in sub-risk values etc ...; para. 155, 354: The different types are specified when there are important attributes for quick recognition or that should change a driver's (or automatic) response, based on vehicle type; para. 364-365.)
in response to receiving different incoming data messages corresponding to different data records, automatically processing and prioritizing, by the computer, the different incoming data messages comprising data elements that are associated with the prioritized time sensitive attributes (fig. 14: automatically engage immediately; para. 52, 152-155: the detection of nearby non-equipped vehicles and the transmission of data about that vehicle; para. 677: a first message may be a text message, email or phone call to the owner or adult previous occupant of the vehicle (known, because the cell phone was linked to the onboard Bluetooth system), and then after an additional delay, to emergency response personnel; para. 423-424: see fig. 16: observed weather and road conditions may be via local sensors or via V2V messages received, or via another source, such a weather or road conditions service; para. 725, 730-732: the targets of a directed message may be identified in the message by a attribute of the target vehicle, not a unique identifier. Such attributes may change dynamically);
wherein processing and prioritizing the incoming data messages comprises using the generated prioritization database table and the prioritization rules to automatically process a first type of data element corresponding to a first type of time sensitive attribute at a time before processing a second type of data element corresponding to a second type of time sensitive attribute (para. 210, 345: the different types are specified when there are important attributes for quick recognition or that should change a driver's (or automatic) response, based on vehicle type; para. 417, 643, 732: the targets of a directed message may be identified in the message by an attribute of the target vehicle, not a unique identifier. Such attributes may change dynamically; para. 916-917: use of traffic-condition sensitive tables in sub-risk values; fig. 14; item 155). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharjya and Rubin et al. to effectively collect and analyze collected information for important information in order to better manage situations, uncertainties or risks in any organizations or businesses based on best professional knowledge and thus, making better decisions in prioritizing tasks.

As per claims 2, 9, 16, Bhattacharjya teaches
wherein the time sensitive attributes comprise data elements and text pertaining to the structured and unstructured data and is selected from a group comprising a section associated with the structured and unstructured data, a code associated with the structured and unstructured data (para. 6-7: generating a customized survey to elicit risk information for a risk node based upon the role and the user, wherein an order of questions in the customized survey presented to the user is determined by an ordering criteria…generate a risk analysis report based on the collected results; figs. 4-5: unstructured questions and table/structured data, words, phrases: number of security breaches, compromised customer information etc.; para. 64, 67: aggregation and weighting rules for expert opinions have received ample review in the decision analysis literature; para. 21-23 – see fig. 2: burglar, earthquake, alarm, radio etc.) 
Rubin also teaches a word and phrase within the structured and unstructured data at para. 13, 667: a first message may be a text message, email or phone call to the owner or adult previous occupant of the vehicle (known, because the cell phone was linked to the onboard Bluetooth system), and then after an additional delay, to emergency response personnel; para. 154-155: words: accident, collision, collision avoidance, collision prevention, collision mitigation etc.

As per claims 4, 11, 18, Bhattacharjya et al. teaches
determining, by the computer, one or more experts to present the computer-generated survey, wherein determining the one or more experts comprises detecting professional skills associated with one or more users of a tenant computer system, and wherein the professional skills are selected from a group comprising local user information stored on the tenant computer system and social media information; and presenting, by the computer, the computer-generated survey to the determined one or more experts (para. 25: the present invention utilizes a novel system and method for eliciting information from an expert. The method efficiently gathers information from experts about various risk nodes… expert opinion is collected through a series of computer-generated surveys. A survey or questionnaire, such as shown in FIG. 4, is generated for each risk node and presented to an expert. A survey presented to an expert in the field of earthquakes, i.e., a seismologist… the answers or inputs to the survey questions are discrete values such as "5" and probabilistic values such as "10%" or "0.1". However, it is understood that non-numerical answers to survey questions such as "yes" or "no" are also possible; para. 28-30: survey questions are presented to an expert in a predefined order, e.g., a sequential order. The expert opinions are elicited through the use of a survey presented via a GUI).  

Claims 3, 5, 7, 10, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjya et al. (US 20110153383) in view of Rubin et al. (US 20190342859) and BaderEddin et al. (US 20180232752).
As per claims 3, 10, 17, Bhattacharjya teaches
P201904101US01Page 31 of 38selecting, by the computer, a subset of the extracted time sensitive attributes; generating, by the computer, one or more different combinations of the time sensitive attributes based on the selected subset of the time sensitive attributes; generating, by the computer, the survey based on the one or more different combinations of time sensitive attributes for selection by one or more experts (para. 6: selecting a risk network, the risk network comprising one or more risk nodes having associated risk information; generating a customized survey to elicit risk information for a risk node based upon the role and the user, wherein an order of questions in the customized survey presented to the user is determined by an ordering criteria; para. 18: there are occasions when a subset of risk variables taken from a larger set of risk variables is more important than the entire set of risk variables in the evaluation of a risk event. The subset of risk variables are sometimes known as variables-of-interest; para. 78-79: the aggregation module aggregates the "survey results" collected from the different experts for each risk node. The aggregation module may use a weighting system or a set of aggregation rules to place a greater importance/prioritization on a particular expert's opinion). Rubin also teaches a subset of the extracted time sensitive attributes (para. 668-669: send information that is accurate as of a different time than the implied time stamp, it must include an explicit time stamp in a message; para. 662: each implementation may make its own internal adjustments, compensations, corrections, estimates and computations (collectively, "adjustments") to produce its best possible prediction for the implied time stamp; para. 725: by using a time-stamp in a message where the time-stamp is the future time when the space will become empty, such as 10 seconds from now).
	Bhattacharjya and Rubin do not teach multiple-choice questions.
	BaderEddin et al. teaches
wherein the computer-generated survey comprises an interface including multiple-choice questions and extracted time sensitive attributes (para. 24: the survey management system uses the analysis of the transcription of the verbal response to select the survey result from multiple predefined potential survey results (e.g., an answer to a multiple-choice question). Furthermore, the survey management system provides the survey results to a survey administrator; para. 62-63, 79: computer generated survey questions; para. 127-128: in addition to a time period, the survey management system can also slice survey results according to gender, age, location, date, etc.)  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharjya and Rubin with the teachings of BaderEdding to effectively collect, analyze and manage the collected data in relating to any important attributes including time, date, age, location etc. in order to prioritize tasks and make better business decisions.

As per claims 5, 12, Bhattacharjya does not teach claim 5.
Rubin teaches 
wherein aggregating the feedback received in response to the computer-generated and presented survey further comprises: determining, by the computer, a most selected time sensitive attribute for each of the different combinations of time sensitive attributes, wherein the most selected time sensitive attribute represented by a threshold value (para. 151: a V2V systems are only effective when there is some minimum percent threshold of participation by vehicles in an area; para. 247, 335: a V2V transponder must reach a "message collision threshold" number, such a two, message-colliding transmissions in the same time slot in contiguous basic time intervals before it sends a message collision notification; para. 446, 916-921: use of traffic-condition sensitive tables in sub-risk values. Driver selected threshold for notifications, automatic actions, subject to min and max; para. 1184.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharjya and Rubin et al. to effectively collect and analyze collected information for important information in order to better manage situations, uncertainties or risks in any organizations or businesses based on best professional knowledge and thus, making better decisions in prioritizing tasks.

As per claims 7, 14, 20, Bhattacharjya and Rubin et al. do not explicitly teach said claims.
	BaderEddin et al. teaches
presenting, by the computer, a user interface comprising options to select one or more specific times to generate and present the computer-generated survey, whereby the options are selected from a group comprising generating and presenting the computer-generated survey daily, weekly, monthly, and in response to detecting that extracted time sensitive attributes do not match stored time sensitive attributes that are stored on the prioritization database table (para. 24-25: the survey management system uses the analysis of the transcription of the verbal response to select the survey result from multiple predefined potential survey results (e.g., an answer to a multiple-choice question); para. 62-63, 79: computer generated survey questions; para. 127-128: in addition to a time period, the survey management system can also slice survey results according to gender, age, location, date, etc.)  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharjya and Rubin with the teachings of BaderEddin in order to effectively analyze and manage the available data in relating to any important attributes including time, date, age, location etc. for making better decisions in prioritizing tasks.

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjya et al. (US 20110153383) in view of Rubin et al. (US 20190342859) and Giaya (US 20170296139).
As per claims 6, 13, 19, Bhattacharjya teaches 
wherein the prioritization database table generated based on the aggregated feedback, and wherein the prioritization database table comprises one or more database tables representing questions from the computer-generated survey (para. 25: eliciting information from an expert. The method efficiently gathers information from experts about various risk nodes… expert opinion is collected through a series of computer-generated surveys. A survey or questionnaire, such as shown in FIG. 4, is generated for each risk node and presented to an expert. A survey presented to an expert in the field of earthquakes, i.e., a seismologist… the answers or inputs to the survey questions are discrete values such as "5" and probabilistic values such as "10%" or "0.1". However, it is understood that non-numerical answers to survey questions such as "yes" or "no" are also possible; para. 28-30: survey questions are presented to an expert in a predefined order, e.g., a sequential order. The expert opinions are elicited through the use of a survey presented via a GUI; fig. 6: items 630-632).  
Bhattacharjya does not explicitly teach comprises an ordered list of the time sensitive attributes according to priority, whereby the time sensitive attributes may be assigned weights in the prioritization database table to indicate the priority level for the time sensitive attributes and tables are relational database tables.
	Rubin teaches
an ordered list of the time sensitive attributes according to priority, whereby the time sensitive attributes may be assigned weights in the prioritization database table to indicate the priority level for the time sensitive attributes (para. 302, 403-404: computation of risk for every message is an important embodiment. The ideal risk value is an integer in a fixed range, say zero to ten; figs. 14-17: risk value table: level 0: no risk value in this message …level 9: an accident is predicted, accident mitigation should automatically engage immediately; level 10: an accident has just occurred (any vehicle), or air bags have deployed, and sub-risk value, e.g., extremely hazardous driving condition such as dense fog/icy road thus, the risk level is highest 5; para. 446, 559: emergency vehicles have slightly different rules; para. 914-921: use of focus groups to assign sub-risk values, e.g., use of traffic-condition or weather or road condition sensitive tables in sub-risk values etc… Driver selected threshold for notifications, automatic actions, subject to min and max; para. 1184.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharjya and Rubin et al. to effectively collect and analyze collected information for important information in order to better manage situations, uncertainties or risks in any organizations or businesses based on best professional knowledge and thus, making better decisions in prioritizing tasks.
Bhattacharjya and Rubin do not explicitly teach tables are relational database tables.
Giaya teaches 
tables are relational database tables at para. 46: MySQL database; para. 164-166. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattacharjya, Rubin and Giaya et al. in order to effectively store and manage the available data in relating to any important attributes including time, date, location etc. for making better decisions in analyzing and prioritizing tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinoshita (US 20190371308) teaches at para. 20-24: a prioritized rule table. Fischer (US 20150026119) teaches at para. 79: a rules engine is provided that validates the rules, applies them in a consistent fashion, and resolves conflicts, applying the appropriate message cues to the resulting messages so that they can be displayed appropriately. The rules engine will not simply manage new messages, rather it will adjust the entire message backlog based upon incoming messages and changes to existing threads, as some rules may adjust priority or grouping of rules. Brewer et al. (US 20160210644) teaches at para. 89: the survey is a multiple choice question type, survey participants are asked to rank a list of items or select from an ordered set (e.g., "Please rank the following agendas from most important to least important").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        7/22/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163